Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 25, 2017

The Court of Appeals hereby passes the following order:

A18A0468. REGINALD L. MCRAE v. THE STATE.

      Reginald McRae pled guilty to possession of cocaine, and his judgment of
conviction was entered in November 2010. In April 2017, he filed a motion to
reorder a mental health evaluation, which the trial court denied on May 16, 2017.
McRae filed a notice of appeal on July 24, 2017.1 We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). McRae’s notice of appeal is untimely, as
it was filed 69 days after entry of the trial court’s order. Consequently, this appeal
is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/25/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        McRae’s notice of appeal is dated May 30, 2017, but was not filed in the trial
court until July 24, 2017.